Exhibit 10.2
GUARANTY
          THIS GUARANTY (this “Guaranty”), dated as of May 23, 2011, is between
WRIGHT EXPRESS CORPORATION, a Delaware corporation (the “Company”), and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined in the Credit Agreement referred to below).
          Reference is made to that certain Credit Agreement, dated as of the
date hereof (as in effect from time to time, the “Credit Agreement”), among the
Company, the Designated Borrowers from time to time party thereto (each a
“Designated Borrower” and collectively, the “Designated Borrowers”), each Lender
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as lead arranger and joint book manager, and each of the Wells
Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc. and RBS Citizens,
National Association as a joint lead arranger and a joint book manager.
Capitalized terms used and not defined herein (including, without limitation,
the term “Obligations”) are used with the meanings assigned to such terms in the
Credit Agreement.
          The Lenders have agreed to make Loans to the Company and the
Designated Borrowers, and the L/C Issuer has agreed to issue Letters of Credit,
in each case pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. In order to induce the Lenders to make Loans
and to induce the L/C Issuer to issue Letters of Credit for the account of the
Designated Borrowers, the Company is willing to execute and deliver this
Guaranty.
          Accordingly, the parties hereto agree as follows:
          Section 1. Guarantee. The Company unconditionally guarantees, jointly
with any other guarantors of the Guaranteed Obligations (as defined below), and
severally, as a primary obligor and not merely as a surety, for the benefit of
the Administrative Agent, the Lenders, each Cash Management Bank, each Hedge
Bank, each Indemnitee and each other holder from time to time of the
Obligations, the due and punctual payment and performance of the Guaranteed
Obligations. To the fullest extent permitted by applicable law, the Company
waives notice of, or any requirement for further assent to, any agreements or
arrangements whatsoever by the Administrative Agent, the Lenders, and each other
Indemnitee or other Persons to whom any part of the Obligations may be owed
(each a “Guaranteed Party” and collectively, the “Guaranteed Parties”), with any
other person pertaining to the Obligations, including agreements and
arrangements for payment, extension, renewal, subordination, composition,
arrangement, discharge or release of the whole or any part of the Obligations,
or for the discharge or surrender of any or all security, or for the compromise,
whether by way of acceptance of part payment or otherwise, and, to the fullest
extent permitted by applicable law, the same shall in no way impair the
Company’s liability hereunder. For the purposes of this Guaranty, “Guaranteed
Obligations” shall mean all Loans and other Obligations owing at any time by
each Designated Borrower from time to time under the Credit Agreement or any
other Loan Document.

 



--------------------------------------------------------------------------------



 



          Section 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, the Company waives presentment to, demand of payment from and
protest to the Designated Borrowers or any other Person of any of the
Obligations, and also waives notice of acceptance of its guarantee, notice of
protest for nonpayment and all other formalities. To the fullest extent
permitted by applicable law, the guarantee of the Company hereunder shall not be
affected by (a) the failure of any Person to assert any claim or demand or to
enforce or exercise any right or remedy against the Designated Borrowers or any
guarantor under the provisions of the Credit Agreement, any other Loan Document
or otherwise; (b) any extension, renewal or increase of or in any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of this Guaranty, the Credit
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, including with respect to any guarantor under the Loan Documents;
(d) the fact that any obligor of any of the Obligations was not such an obligor
at such time the Company became party to this Guaranty; or (e) the failure or
delay of any Guaranteed Party to exercise any right or remedy against any Loan
Party or any other guarantor of the Guaranteed Obligations.
          Section 3. Guarantee of Payment. The Company further agrees that its
guarantee constitutes a guarantee of payment and performance when due and not of
collection, and, to the fullest extent permitted by applicable law, waives any
right to require that any resort be had by the Administrative Agent or any other
Guaranteed Party to any security held for payment of the Guaranteed Obligations
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Guaranteed Party in favor of the Designated
Borrowers or any other Person.
          Section 4. No Discharge or Diminishment of Guarantee; Payments. To the
fullest extent permitted by applicable law and except as otherwise expressly
provided in this Guaranty, the obligations of the Company hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the indefeasible payment in full in cash of the Obligations (other
than contingent indemnification obligations), the termination of all Commitments
and the Cash Collateralization of all L/C Obligations in accordance with the
terms of the Credit Agreement), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense (other than a defense of payment) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of the Company hereunder shall,
to the fullest extent permitted by applicable law, not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Guaranteed Party to assert any claim or demand or to enforce any remedy under
the Credit Agreement, any other Loan Document, any guarantee or any other
agreement or instrument, by any amendment, waiver or modification of any
provision of the Credit Agreement or any other Loan Document or other agreement
or instrument, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act, omission or delay to do any
other act that may or might in any manner or to any extent vary the risk of any
guarantor or that would otherwise operate as a discharge of the Company as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations (other than contingent indemnification obligations), the
termination of all

- 2 -



--------------------------------------------------------------------------------



 



Commitments and the Cash Collateralization of all L/C Obligations in accordance
with the terms of the Credit Agreement) or which would impair or eliminate any
right of the Company to subrogation.
          Section 5. Defenses Waived. To the fullest extent permitted by
applicable law, the Company waives any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the final and indefeasible
payment in full in cash of the Obligations (other than contingent
indemnification obligations), the termination of all Commitments and the Cash
Collateralization of all L/C Obligations in accordance with the terms of the
Credit Agreement) of the Designated Borrowers or any other Person. Subject to
the terms of the other Loan Documents, the Administrative Agent and the other
Guaranteed Parties may, at their election, foreclose on any security held by one
or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Designated
Borrowers, the Company or any other guarantor or exercise any other right or
remedy available to them against any Designated Borrower or any other guarantor,
without affecting or impairing in any way the liability of the Company hereunder
except to the extent the Obligations (other than contingent indemnification
obligations) have been fully, finally and indefeasibly paid in cash. Pursuant to
and to the fullest extent permitted by applicable law, the Company waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Company against the
Designated Borrowers or any other guarantor or any security.
          Section 6. Agreement to Pay; Subordination; Waiver of Subrogation;
Stay of Acceleration.
     (a) In furtherance of the foregoing and not in limitation of any other
right that the Administrative Agent or any other Guaranteed Party has at law or
in equity against the Company by virtue hereof, upon the failure of a Designated
Borrower or any other Loan Party to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will forthwith pay,
or cause to be paid, to the Administrative Agent or such other Guaranteed Party
as designated thereby in cash an amount equal to the unpaid principal amount of
such Guaranteed Obligations then due, together with accrued and unpaid interest
on such Guaranteed Obligations.
     (b) Upon payment by the Company of any sums to the Administrative Agent or
any Guaranteed Party as provided above, all rights of the Company against the
Designated Borrowers or any other guarantor arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations (other than
contingent indemnification obligations) and the Cash Collateralization of all
L/C Obligations in accordance with the terms of the Credit Agreement. In
addition, any indebtedness of the Designated Borrowers or any of their
Subsidiaries now or hereafter held by the Company is hereby subordinated in
right of payment to the prior payment in full of the

- 3 -



--------------------------------------------------------------------------------



 



Guaranteed Obligations. If any amount shall be paid to the Company on account of
(i) any such subrogation, contribution, reimbursement, indemnity or similar
right or (ii) any such indebtedness, in each case at any time when any
Guaranteed Obligation then due and owing has not been paid, such amount shall be
held in trust for the benefit of the Guaranteed Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents. This Section 6(b) shall not, in the absence of any
continuing Event of Default, limit the making of any loan by or to the
Designated Borrowers or any of their Subsidiaries, or any payment in respect
thereof, to the extent such loan is permitted under Sections 7.02 and 7.03 of
the Credit Agreement.
     (c) The Company shall not exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
hereunder until all of the Obligations (other than contingent indemnification
obligations) have been indefeasibly paid in full in cash, all Commitments have
been terminated and all L/C Obligations have been Cash Collateralized in
accordance with the terms of the Credit Agreement. If any amounts are paid to
the Company in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Guaranteed Parties and shall forthwith be
paid to the Administrative Agent to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.
     (d) In the event that acceleration of the time for payment of any of the
Obligations is stayed, in connection with any case commenced by or against any
Loan Party or any other Person under any Debtor Relief Laws or otherwise, all
such amounts shall nonetheless be payable by the Company immediately upon
demand.
          Section 7. General Limitation on Guarantee Obligations. In any action
or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of the Company under this Guaranty
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guaranty, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by the Company, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
          Section 8. Information. The Company assumes all responsibility for
being and keeping itself informed of the Designated Borrowers’ financial
condition and assets, all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that the Company assumes and incurs hereunder and agrees that none of the
Administrative Agent or the other Guaranteed Parties will have any duty to
advise such the Company of information known to it or any of them regarding such
circumstances or risks.
          Section 9. [Reserved].

- 4 -



--------------------------------------------------------------------------------



 



          Section 10. Termination. When all the Obligations (other than
contingent indemnity obligations) have been indefeasibly paid in full, all
Commitments of the Lenders shall have terminated and all L/C Obligations have
been Cash Collateralized in accordance with the provisions of the Credit
Agreement, this Guaranty shall terminate; provided that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, or any part thereof, on any Obligation is rescinded or must
otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization of a Designated Borrower, any other Loan Party or any other
guarantor or otherwise.
          Section 11. Binding Effect; Several Agreement; Assignments; Releases.
Whenever in this Guaranty any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Company that
are contained in this Guaranty shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Guaranty shall become
effective as to the Company when a counterpart hereof executed on behalf of the
Company shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon the Company and the Administrative Agent and
their respective successors and assigns, and shall inure to the benefit of the
Company, the Administrative Agent and the other Guaranteed Parties, and their
respective successors and assigns, except that neither the Designated Borrowers
nor the Company shall have the right to assign their rights or obligations
hereunder or any interest herein without the prior written consent of the
Administrative Agent and the Required Lenders (and any such attempted assignment
shall be void).
          Section 12. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent
hereunder and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Guaranty or consent to any
departure by the Company therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Company in any case shall entitle the Company
to any other or further notice or demand in similar or other circumstances.
          (b) Neither this Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Company and the Administrative Agent (with the consent of the Lenders to the
extent required under the Credit Agreement).
          Section 13. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

- 5 -



--------------------------------------------------------------------------------



 



          Section 14. Notices. All communications and notices hereunder shall be
in writing and given as provided in Section 10.02 of the Credit Agreement.
          Section 15. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Company herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Guaranty or any other Loan Document shall be considered to have
been relied upon by the Administrative Agent and the other Guaranteed Parties
and shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the L/C Issuer regardless of any investigation made by the
Guaranteed Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan to a
Designated Borrower or any other fee or amount payable under this Guaranty or
any other Loan Document is outstanding and unpaid or the Commitments have not
been terminated or any L/C Obligations have not been Cash Collateralized in
accordance with the provisions of the Credit Agreement.
          (b) In the event any one or more of the provisions contained in this
Guaranty or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          Section 16. Counterparts. This Guaranty may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 11. Delivery of an executed signature page to this Guaranty
by facsimile transmission shall be as effective as delivery of a manually
executed counterpart of this Guaranty.
          Section 17. Rules of Interpretation. The rules of interpretation
specified in Section 1.02 of the Credit Agreement shall be applicable to this
Guaranty.
          Section 18. Jurisdiction; Consent to Service of Process. (a) Each
party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that the
Administrative Agent or any other Guaranteed Party may otherwise have to bring
any action or proceeding relating to this Guaranty or the other Loan Documents
against the Company or its

- 6 -



--------------------------------------------------------------------------------



 



properties in the courts of any jurisdiction.
          (b) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (c) Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 14. Nothing in this
Guaranty will affect the right of any party to this Guaranty to serve process in
any other manner permitted by law.
          Section 19. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.
          Section 20. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Guaranteed Party is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency) at any time held and other Indebtedness at
any time owing by such Guaranteed Party to or for the credit or the account of
the Company against any or all the obligations of the Company now or hereafter
existing under this Guaranty and the other Loan Documents held by such
Guaranteed Party, irrespective of whether or not the Administrative Agent or any
Guaranteed Party shall have made any demand under this Guaranty or any other
Loan Document and although such obligations may be contingent, unmatured,
secured or unsecured or are owed to a branch or office of such Guaranteed Party
different from the branch or office holding such deposit or obligated on such
Indebtedness. Each Guaranteed Party agrees promptly to notify the Company and
the Administrative Agent after any such setoff and application; provided that
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Guaranteed Party under this Section 20 are in
addition to other rights and remedies (including other rights of setoff) which
such Guaranteed Party may have.
[signature pages follow]

- 7 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Guaranty as of the day and year first above written.

            COMPANY:

WRIGHT EXPRESS CORPORATION
      By:   /s/ Steven Elder         Name:   Steven Elder        Title:   Chief
Financial Officer   





--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Maurice Washington         Name:   Maurice Washington       
Title:   Vice President     

- 2 -